497 So. 2d 239 (1986)
In re AMENDMENT OF FLORIDA EVIDENCE CODE.
No. 69545.
Supreme Court of Florida.
October 30, 1986.
*240 PER CURIAM.
This Court has the power and authority to adopt rules of court practice and procedure pursuant to article V, section 2(a) of the Florida Constitution.
Recent amendments to the Florida Evidence Code can be found in chapter 85-53, Laws of Florida, effective date July 1, 1985. The Florida Evidence Code is both substantive and procedural in nature. In re Florida Evidence Code, 372 So. 2d 1369 (Fla. 1979), as clarified by In re Florida Evidence Code, 376 So. 2d 1161 (Fla. 1979). We have previously adopted, as court rules, amendments to the Evidence Code to the extent that they are procedural in nature. In re Amendment of Florida Evidence Code, 404 So. 2d 743 (Fla. 1981).
Accordingly, we hereby adopt the amendments to the Evidence Code as found in chapter 85-53, Laws of Florida, to the extent that they concern court procedure. This decision does not alter the established effective date of chapter 85-53, Laws of Florida, which is July 1, 1985.
It is so ordered.
McDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.